                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

RAMON BOYCE, et al.,

        Plaintiffs,                                     Case No. 3:19-cv-181

vs.

CITY HALL FOR SPRINGFIELD, OHIO, et al.,                District Judge Walter H. Rice
                                                        Magistrate Judge Michael J. Newman
      Defendants.
_________________________________________________________________________________

 REPORT AND RECOMMENDATION1 THAT THE COMPLAINT: (1) BE STRICKEN AS
  TO PLAINTIFFS ALYSHIA COOK, SHAQUEETA TERRELL, AND QUIANA BOYCE;
          AND (2) REMAIN PENDING AS TO PLAINTIFF RAMON BOYCE

                                                  ***

ORDER THAT SERVICE OF PROCESS ISSUE BY THE U.S. MARSHAL, ALONG WITH A
   COPY OF THIS ORDER, WITH REGARD TO CLAIMS ASSERTED BY PLAINTIFF
                              RAMON BOYCE ONLY
_________________________________________________________________________________

        This pro se civil case is before the Court for a sua sponte review of the complaint filed by

Plaintiffs Ramon Boyce, Alyshia Cook, Shaqueeta Terrell, and Quiana Boyce pursuant to 28 U.S.C.

§ 1915(e)(2). Doc. 3. In accordance with 28 U.S.C. §1915(e)(2), this Court must perform an initial

review of the instant action. McGore v. Wrigglesworth, 114 F.3d 601, 604-05 (6th Cir. 1997). Upon

review, the Court must dismiss any case it determines is “frivolous or malicious,” fails to state a claim

upon which relief can be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2)(B).

        While pro se pleadings are “to be liberally construed” and are “held to less stringent standards

than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam),

pro se plaintiffs must still satisfy basic pleading requirements. Wells v. Brown, 891 F.2d 591, 594 (6th

Cir. 1989). Specifically, the complaint “must contain sufficient factual matter, accepted as true, to


        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Ogle v. Columbia Gas

Transmission, LLC, 513 F. App’x 520, 522 (6th Cir. 2013). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 at 678 (citing Twombly, 550 U.S. at 556); see also

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (applying the Iqbal and Twombly standards to a

§ 1915 review).

        Upon the filing of this action, the undersigned issued an Order granting in forma pauperis

status to Plaintiff Ramon Boyce. Doc. 2. Then noting that Ramon Boyce was the only pro se Plaintiff

who signed the complaint in this case, the Court ordered Plaintiffs to file an amended complaint signed

by all of them. Id. The Court then also advised Plaintiffs, pursuant to Rule 11, that it would strike the

complaint as to those Plaintiff who failed to sign the pleading. Doc. 2. No amended complaint has

been filed and, therefore, the undersigned RECOMMENDS that the Court STRIKE the complaint as

to Plaintiffs Cook, Terrell, and Quiana Boyce.

        Because Plaintiff Ramon Boyce signed the complaint, it should not be stricken as to him.

Having conducted an initial review, the Court finds that dismissal of Ramon Boyce’s claims under 28

U.S.C. § 1915 is not warranted at this early stage of the litigation. Upon the receipt of the required

forms necessary to effectuate service of process, the U.S. Marshal is ORDERED to serve Defendants

with the summons, complaint, and a copy of this Order. The Court NOTIFIES pro se Plaintiff of his

duty to ensure that appropriate service of process is completed on each Defendant within 90 days from

the date of this Order, and that failure to do so may result in the dismissal of this case without prejudice.

See Fed. R. Civ. P. 4(m).


Date:    July 26, 2019                                    s/ Michael J. Newman
                                                          Michael J. Newman
                                                          United States Magistrate Judge


                                                     2
                              NOTICE REGARDING OBJECTIONS

         Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to

the proposed findings and recommendations within FOURTEEN days after being served with this

Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if served

on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this Report

and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN DAYS

by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the deadline to file objections

by filing a motion for extension, which the Court may grant upon a showing of good cause.

         Any objections filed shall specify the portions of the Report and Recommendation objected to,

and shall be accompanied by a memorandum of law in support of the objections. If the Report and

Recommendation is based, in whole or in part, upon matters occurring of record at an oral hearing, the

objecting party shall promptly arrange for the transcription of the record, or such portions of it as all

parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District Judge

otherwise directs.

         A party may respond to another party’s objections within FOURTEEN days after being served

with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this

Report and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN

DAYS by application of Fed. R. Civ. P. 6(d).

         Failure to make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981).




                                                   3
